EXCHANGE TRADED SPREADS TRUST 44 Montgomery Street, Suite 2100 San Francisco, California 94104-4708 May 16, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4644 Re: Exchange Traded Spreads Trust (the “Trust”) Pre-Effective Amendment No. 2 File Nos. 333-148886 and 811-22177 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, the Trust respectfully requests that Pre-Effective Amendment No. 2 to the above referenced Registration Statement, which was filed via EDGAR on May 16, 2014, be accelerated and declared effective on May 19, 2014 or as soon thereafter as is reasonably practicable. In connection with the submission of the Trust’s request for accelerated effectiveness of the above-referenced Registration Statement, the Trust hereby acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff thereof (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Trust from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Trust may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. EXCHANGE TRADED SPREADS TRUST BY: /s/ Stephen C. Rogers Stephen C. Rogers, President May 16, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D C. 20549-4644 Re: Exchange Traded Spreads Trust (the “Trust”) Pre-Effective Amendment No. 2 File Nos. 333-148886 and 811-22177 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as the principal underwriter of the Trust, ALPS Distributors, Inc. respectfully requests that Pre-Effective Amendment No. 2 to the above referenced Registration Statement, which was filed via EDGAR on May 16, 2014, be accelerated and declared effective on May 19, 2014 or as soon thereafter as is reasonably practicable. ALPS DISTRIBUTORS, INC By: /s/ Tom A. Carter Tom A. Carter, Vice President ALPS Distributors, Inc. 1290 Broadway Suite 1100 Denver, CO 80203 303.623.2577 TEL 303.623.7850 FAX www.alpsinc.com
